DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2,8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8424304 to Serres in view of US Publication 20160223085 to Yamazaki
As to claim 1, Serres discloses A turbocharger assembly, comprising a turbine comprising an impeller (20), a flange (end of 14 Fig 3), and a clapet valve (34), wherein said impeller is housed in a casing (12), and said clapet valve contains a frame (A, below ) and a shutter element (34b) hinged to said frame at a hinge axis (through pivot pin of 34), wherein said frame defines a receiving seat (36) for said shutter element and is made in one piece with said casing (Fig 3 single piece; Col 2 Line 63-65).
Serres does not expressly disclose said flange is sealingly associated with a corresponding flange of an exhaust gas manifold of an engine.
Yamazaki discloses said flange is sealingly associated with a corresponding flange of an exhaust gas manifold of an engine (Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Serres to include said flange is sealingly associated with a corresponding flange of an exhaust gas manifold of an engine using the teachings of Yamazaki so as to effectively utilize the hot high pressure exhaust for motive power efficiently and without undesired pressure leak.

    PNG
    media_image1.png
    810
    649
    media_image1.png
    Greyscale

claim 2, Serres discloses said receiving seat of said shutter element is configured so as to allow an assembly of said shutter element with respect to said frame according to a plurality of different positions (Fig 3 vs Fig 4 & 5 positioning).
As to claim 8, Serres discloses comprising a sealing gasket between said flange of said turbine and said corresponding flange of said exhaust gas manifold of said engine (Yamazaki: 1).
As to claim 9, Serres discloses wherein said flange of said turbine comprises a plurality of holes for fixing studs (Serres Fig 3 bolt hole shown; Yamazaki: 19’s and 40’s).
As to claim 10, Serres substantially all the limitations of the claim(s) except for said clapet valve is made of titanium or steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make clapet valve is made of titanium or steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.l

Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 8424304 to Serres as applied to claim 1 above and further in view of US Patent 9670823 to Hayman
claim 5, Serres does not expressly disclose a liquid cooling circuit obtained inside said casing of said turbine, wherein said liquid cooling circuit comprises inlet/outlet ducts for cooling liquid that are sealingly associated with corresponding inlet/outlet ducts of a liquid cooling circuit of said engine, and said inlet/outlet ducts of said liquid cooling circuit of said turbine are physically separated from said flange of said turbine.
Hayman discloses a liquid cooling circuit obtained inside said casing of said turbine, wherein said liquid cooling circuit comprises inlet/outlet ducts for cooling liquid that are sealingly associated with corresponding inlet/outlet ducts of a liquid cooling circuit of said engine, and said inlet/outlet ducts of said liquid cooling circuit of said turbine are physically separated from said flange of said turbine (Fig 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Serres to include a liquid cooling circuit obtained inside said casing of said turbine, wherein said liquid cooling circuit comprises inlet/outlet ducts for cooling liquid that are sealingly associated with corresponding inlet/outlet ducts of a liquid cooling circuit of said engine, and said inlet/outlet ducts of said liquid cooling circuit of said turbine are physically separated from said flange of said turbine using the teachings of Hayman to effectively cool the turbine while allowing for attachment at any desired point along the housing to for the inlet and outlet of the system to accommodate space more effectively.
As to claim 6, Serres discloses comprising a plurality of sleeves for sealingly connecting said inlet/outlet ducts of said liquid cooling circuit of said 
As to claim 7, Serres does not expressly disclose said casing of said turbine is obtained by melting a metal material, and said receiving seat of said clapet valve is also obtained by melting said metal material.
Hayman discloses how the turbine casing and all internal components are typically cast (Col 3, Line 60-65).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Serres such that said casing of said turbine is obtained by melting a metal material, and said receiving seat of said clapet valve is also obtained by melting said metal material, specifically such that the casing and integrated valve seat are all cast using cast iron or steel using the teachings of Hayman as this was a well known technique at the time that would have provided the desired shape and strength of the turbine housing and interior valve seats.

Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746